Citation Nr: 1614213	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in the left lower extremity, to include as due to exposure to herbicides such as Agent Orange.
 
 2.  Entitlement to service connection for peripheral neuropathy in the right lower extremity, to include as due to exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967, including service in the Republic of Vietnam for which he was awarded the Purple Heart medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  These matters were remanded in February 2015 for further development.

In June 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge with respect to these issues.  A transcript of that hearing is in the claims file.

A separate decision is being issued on the question of entitlement to service connection for peripheral neuropathy in the right upper extremity and left upper extremity, and entitlement to a special monthly compensation due to loss of use of hands or feet.  A hearing was held on these issues before another Veterans Law Judge.

The Board also notes that in February 2015, the Board issued a decision in which it denied entitlement to an effective date prior to September 17, 2008, for a grant of service connection for posttraumatic stress disorder (PTSD), to include consideration of whether there was clear and unmistakable error (CUE) in a January 15, 2009 rating decision that assigned that effective date.  The Veteran filed a Motion for Reconsideration in March 2015, and the Motion was denied in April 2015.  The Veteran filed another Motion for Reconsideration in August 2015, and the Motion was denied in November 2015.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the claims for entitlement to service connection for peripheral neuropathy in the right and left lower extremities, to include as due to exposure to herbicides such as Agent Orange, were remanded in February 2015.  

The Board noted that during the pendency of this appeal, VA regulations with respect to claims of service connection for peripheral neuropathy for individuals with Vietnam service were amended.  Specifically, the definition of peripheral neuropathy for presumptive service connection based on exposure to herbicides was changed from acute to early onset.  See 78 Fed. Reg. 54736 (Sept. 6, 2013). Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. Id.  Considering the lay history provided in this matter of symptoms such as leg pain, numbness, and burning feet for many years, the Veteran's claims may well be affected by this change.

The Board remanded the claims so that the RO could obtain a detailed history of the Veteran's symptoms related to peripheral neuropathy in his legs and feet, to include copies of any prior medical treatment for such complaints; obtain copies of any VA treatment records prior to the filing of the Veteran's first claim of service connection in September 2008, to specifically include any which discuss symptoms of pain, numbness, or burning in the feet or legs which might be evidence of peripheral neuropathy; and to obtain an expert medical opinion.  The file contains no indication that this development has been accomplished. 

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran a detailed history of his symptoms related to peripheral neuropathy in his legs and feet, to include copies of any prior medical treatment for such complaints.
 
 2.  Obtain for the record copies of any VA treatment records prior to the filing of the Veteran's first claim of service connection in September 2008, to specifically include any which discuss symptoms of pain, numbness, or burning in the feet or legs which might be evidence of peripheral neuropathy.
 
 3.  Upon completion of the actions set forth above, obtain an expert medical opinion with respect to the Veteran's peripheral neuropathy in his legs. Specifically, the expert should address:

 a) whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's peripheral neuropathy in his legs was manifest to a degree of at least 10 percent within one year of his return from Vietnam, to include based on his lay statements as to symptomatology experienced during that timeframe;

 b) whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's peripheral neuropathy in his legs is otherwise the result of his military service, to include his exposure to herbicide agents.

A copy of the Veteran's claims file must accompany the request for opinion and the expert must indicate that the file was reviewed.

The expert is advised that the Veteran's lay statements about symptomatology and onset are considered competent and should also be deemed credible unless the expert can provide a specific reason for refuting their credibility.  Any such reason should be specifically identified and explained.

The expert should provide a rationale or explanation for all opinions offered. If the expert is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the expert to use his or her medical expertise and training to render an opinion.
 
 4.  On completion of the foregoing, the claim should be adjudicated. If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






